Citation Nr: 1715983	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety, depression, a mood disorder, and a personality disorder. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from November 25, 1974 to January 3, 1975.  

In addition, the Veteran served on active duty in the United States Army from December 29, 1976 to May 18, 1977.  The Veteran may not qualify for VA benefits for his second period of service, as the character of his discharge was Under Other Than Honorable Conditions.   A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  Thus, VA benefits are generally not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.129 (a)(2016).  The Veteran's character of discharge for his second period of service has already been adjudicated as a bar to VA benefits.  See January 2011 Administrative Decision.  However, as this claim concerns the Veteran's first period of service, the Board will proceed with its substantive analysis and decision.

This comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Fort Harrison, Montana.   The Fort Harrison RO denied the Veteran's service-connection claim for an acquired psychiatric condition, to include PTSD, anxiety and depression.  During the course of the Veteran's appeal, the claim was transferred to the RO in Sioux Falls, South Dakota.

As the Veteran's appeal progressed through the review process, the Board re-characterized the service-connected claims; now, a single claim for an acquired psychiatric disability, to include PTSD, anxiety, depression, a mood disorder, and a personality disorder, remains.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)  

During the appeal process, the Veteran's claim has been remanded four times.  The last, September 2015 remand was necessary because a March 2015 VHA medical report was inadequate.  Pursuant to the Board's last remand directives, and because the Veteran was unavailable, a C&P medical evaluation was conducted in February 2016, utilizing the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Initially, the Board must note that the Veteran has called on four different representatives during the appeal process.  In October 2016, the Paralyzed Veterans of America (PVA) filed an Informal Hearing Brief (IHB) on behalf of the Veteran.  However, one year after empowering PVA, the Veteran appointed the California Department of Veterans' Affairs (March 2011).  Even though PVA acted in what it believed to be the best interest of the Veteran, PVA is not the legal representative of the Veteran.  See March 2011 VA FORM 21-22, Appointment of Veterans Service Organization as Claimant's Representative. 

In March 2011, the Veteran submitted a claim for entitlement to a total disability evaluation based on individual unemployability (TDIU). There is no indication in the record that the Agency of Original Jurisdiction (AOJ) has made an initial decision regarding the submitted claim.  Accordingly, this issue is referred to the AOJ for appropriate action, which should be undertaken immediately.


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown during the Veteran's period of active military service with the Coast Guard.  

2.  The weight of the evidence is against a finding that the Veteran has a current diagnosis for an acquired psychiatric disability.

3.  The Veteran's current symptoms of anxiety and depression are not etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice & Assist Duties

VA's duty notify and assist claimants in substantiating a claim for VA benefits is found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  The full gamut of duties found in the VA appellate process, however, do not fall entirely on the VA's shoulders; the Veteran must assist the government while it attempts to secure the requisite evidence to support his or her claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the VA's duties to assist and notify are impeded, because the Veteran has been transient for considerable periods over the last several years.  The last reported contact with the Veteran, which was through a former representative (PVA), was an email in August 2015; and, the Veteran did not identify a location or mailing address therein.  According to the February 2016 C&P examination note, the last recorded sighting of the Veteran was July 2011.  And, according to a February 2016 report, the Veteran's social security number had seven names and nineteen different addresses linked to it.  If the VA is to meet its duties, the Veteran must facilitate the VA's efforts.  Here, the Veteran should have provided some avenue of contact, because "(t)he duty to assist is not a one-way street."  Madrigale v. Snyder, No. 15-2983, 2017 U.S. App. Vet. Claims LEXIS 40 (Vet. App. Jan. 24, 2017).

II.  Service Connection for an Acquired Psychiatric Disability

In general, a service connection claim may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim. 

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  
Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.  

The Veteran's service treatment records (STRs) during the Veteran's service with the Coast Guard, do not show any diagnosis of, treatment for, or complaints of any mental health issues.  His November 1974 entrance examination showed that he denied any depression, excessive worry, frequent trouble sleeping, or any nervous issues.  His entrance STR revealed that he was placed on "medical hold" pending evaluations of hearing loss and completion of an audiogram, and was eventually separated from the Coast Guard in January 1975 for a pre-existing physical disability (moderate to severe hearing loss, left ear).  The December 1974 physical examination showed that all of the other systems were within normal limits, and no notes were made regarding any mental health diagnosis.   

The Veteran's STRs from his second period of service also failed to show any diagnosis of, treatment for, or complaints of any mental health issues.  His December 1976 entrance examination showed that he denied any depression, excessive worry, frequent trouble sleeping, or any nervous issues.  His STRs further show that he was briefly seen for "moderate to severe anxiety" in December 1976.  The treating physician's diagnosis was "no mental illness."  The physician reported that the Veteran was treated with psychotherapy and medication prior to service (from 1968 to 1971) for "depressive symptoms stemming from his family situation." (The Veteran and his family were physically abused by his father, and the Veteran was eventually placed in a foster home.)  The Veteran reported to the provider that he has been doing "very well" since 1973; the provider marked the report to indicate that the Veteran was experiencing no chronic issues upon physical examination.  The physician opined that the Veteran had no diagnosable mental illness, while noting "an episode of brief reactive depression attributable to his family situation." The Veteran was deemed psychiatrically fit for duty.  

The Veteran marked "yes" to "depression or excessive worry" on his May 1977 separation examination; but, he also marked that he was "in good health." (The Board presumes that the Veteran was referring to the family-related "episode," which was noted by the medical provider four months prior.)   At the conclusion of the separation examination, the Veteran was deemed psychiatrically "normal."  The Board also notes that the Veteran was undergoing court martial for an unauthorized absence from his unit from January 20, 1977 to April 28, 1977.    

The December 2009 Report of General Information indicates that this claim was brought because the Veteran was housed in a Cape May, New Jersey medical barracks during a thirty-nine day service period in the U.S. Coast Guard.  Essentially, the Veteran asserts that he acquired a psychiatric disability due to his separation his Company's training and barracks activities for a thirty-nine day period.  (His STRs show that he was housed in the medical barracks pending his medial discharge for left ear hearing loss.)  This, the Veteran's posits, was the second element in his service connection claim-the in-service incurrence.  However, expansive analysis of the second and third elements of the Veteran's service-connection claim for an acquired psychiatric disorder is not necessary, because the Veteran has not satisfied the initial element: diagnosis of a present disability.  See Holton, 557 F.3d at 1366.

The Veteran avers that he currently has a psychiatric disorder, and it was incurred during his thirty-nine day U.S. Coast Guard service.  An essential element of any claim for the service connection of a mental condition is a current diagnosis of a disorder.  A diagnosis of a mental disorder must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  The VHA medical expert opinion obtained in March 2015 was the Board's attempt to satisfy this simple mandate; however, since the VHA opinion did not take into consideration the Veteran's service treatment and personnel records, it was deemed inadequate and the fourth, September 2015 remand was necessary.

The Board notes that, pursuant to paragraph three of the September 2015 remand directives, in-person mental health examinations were scheduled in October and November 2015.  The Veteran was a no-show for those appointments.  He did not provide good cause for not attending the examinations, and he did not contact VA to reschedule them.  Since the Veteran was not available for an in-person or video telehealth examination in February 2016, the resulting medical opinion was based on a thorough review of the Veteran's claims folder, to include VBMS, Virtual VA and CPRS.  (The opinion was in accordance with paragraph four of the September 2015 Board remand directive.)  

After a full review of the claims folder, the medical provider supplied the following opinion(s):

"None of the notes in the record are complete or thorough enough to substantiate any mental health diagnosis."

"Without psychological testing and an in- person evaluation, it is beyond the purview of this examiner to offer an opinion as to the existence or nonexistence of any acquired psychiatric disability." 

In short, the most recent medical opinion does not provide the requisite diagnosis of a current disability for this acquired psychiatric disorder claim.  Accordingly, without a diagnosis of a current disability, the first element for a claim for service connection (current disability) is not meet.  

The second element of a claim for the service connection of an acquired psychiatric disorder is in-service incurrence or aggravation of a disease or injury.  As noted above, the Veteran's STRs for his period of service with the Coast Guard does not show in-service incurrence of an acquired psychiatric disorder.   Moreover, the Veteran has not clearly articulated an in-service psychiatric disease or injury to VA or the Board.  In the October 2009 Statement in Support of Claim, the Veteran simply stated, "I was not even put into a Company barracks, I was put into a Med barracks."  However, he did not report, nor does the evidence suggest that his placement in the medical barracks was related to psychiatric symptoms or disability.    See December 2009 Report of General Information.  As such, the Board cannot identify the requisite in-service evidence of a disease or injury is met to support the Veteran's acquired psychiatric disorder claim.  

The third element of a claim for service connection for an acquired psychiatric condition requires medical evidence of a link between a current diagnosis, and associated symptoms, and the claimed in-service disease or injury.  See Holton v. Shinseki, 557 F.3d at 1366.   Since the record lacks sufficient evidence to support the first two elements, it is not possible for the Board to analyze or identify the third element of a service-connection claim for an acquired psychiatric disorder.  

In reaching the conclusions above, the Board acknowledges that multiple VA health treatment reports utilize "anxiety" and "depression" to describe ongoing health issues the Veteran has experienced.  See VA treatment notes December 2009-February 2010.  The Board notes that the psychiatric descriptive terms, including "depression," are found in multiple documents of the Veteran's claims file.  In the January 2009 VA treatment notes, it indicated that depression and anxiety were due to the Veteran's lack of housing, lack of financial resources, and issues relating to a spousal relationship. (The Veteran was unsure whether or not he was divorced from his spouse.)  The Veteran also informed his provider that his mental health issues ("PTSD") were due to a "poor childhood."  See January 9, 2009 VA treatment note.  His homelessness has resulted in depression notations.  See October 2013 & November 2013 treatment notes.  The Veteran experienced depression due to a traumatic childhood and limited contact with his biological family, feeling guilty for not serving in the Republic of Vietnam, and homelessness.  See August 2013 treatment notes.  The September 2015 treatment report showed that the Veteran continued to have issues with depression, which was ascribed by providers to his homelessness.  

However, while the record contains notations of symptoms such as anxiety and depression, it does not appear that these conditions have resulted in a diagnosed acquired psychiatric disability.  Moreover, it is unclear if these notations contained represent diagnoses of an anxiety disorder and/or depression consistent with either the DSM - IV or DSM - V criteria.   The treatment reports in the claims file do not provide an indication of how or when the Veteran was diagnosed with one of the mental health issues listed, whether he was actually diagnosed with any disorder, and certainly no opinions as to the etiology of any mental health disorder.  The Board notes that the uncertainty regarding the presence of a diagnosed psychiatric disorder led to prior remands in an effort in helping the Veteran to establish evidence of a current diagnosis of an acquired psychiatric disorder by requesting VA examinations.  However, the Veteran has not complied by keeping VA informed of his whereabouts or reporting for the scheduled examinations.  

After a review of the record, the Board concludes that entitlement to service connection for a psychiatric disorder is not warranted.  While the Veteran has ongoing medical report notations for anxiety and depression, to the extent that these symptoms may represent manifestations of an acquired psychiatric disorder, the competent and probative evidence of record does not demonstrate a nexus between these symptoms and his active duty service.  The Veteran's STRs are devoid of an in-service diagnosis for a psychiatric disorder, and the claims record does not show that a psychiatric diagnosis, if any, is related to his active service. 

The Board recognizes that the Veteran asserts that he has a psychiatric disorder that is related to his active duty service.  However, while the Veteran is competent to report symptoms, he is not competent to diagnosis a psychiatric disorder or identify a medical nexus to service.  It requires medical training to diagnose a psychiatric disorder and identify its cause; this is training and knowledge that the Veteran does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim.  The Board finds the February 2016 VA examination (records review), which found that none of the Veteran's psychiatric symptoms are sufficient to warrant a clinical diagnosis, to be the only competent and probative evidence of record; therefore, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b), regarding reasonable doubt, are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be denied, because the preponderance of the evidence weighs against his claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety, depression, a mood disorder, and a personality disorder, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


